Citation Nr: 1520657	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO. 10-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II, diabetes mellitus.

2. Entitlement to service connection for hepatitis C (also claimed as a liver disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
March 2010 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Waco, Texas.

In an April 2015 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand of the claim of entitlement to nonservice-connected pension benefits, and vacated the Board's August 2014 decision. This matter was remanded to the Board for readjudication in accordance with the Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

In its July 2012 Decision the Board concluded that the Veteran's claim for erectile dysfunction Board could not be properly reviewed until the agency of original jurisdiction (AOJ) develops and adjudicates the Veteran's claim for hepatitis C. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). In its August 2014 Decision the Board denied the Veteran's claim for erectile dysfunction and remanded the Veteran's claim for hepatitis C for development and decision. In its April 2015 the Court granted a joint motion for remand in order for the Board to address the tension between these two decisions. 

There being no adequate basis to revisit the earlier finding that the Board may not properly review the Veteran's claim for erectile dysfunction until the agency of original jurisdiction (AOJ) develops and adjudicates the Veteran's claim for hepatitis C, the appeal is must be remanded so that the claims may be considered together.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from the author of the July 2012 VA medical opinion or an appropriate physician with regard to the nature and likely etiology of the claimed hepatitis C. The claims file should be made available to the examiner. Based on a review of the record, the examiner should discuss the etiology and the onset of the Veteran's hepatitis C. 

The examiner is requested to provide an opinion as to
whether it is at least as likely as not (i.e., there is at least a 50 percent probability), that any diagnosed hepatitis C is related to the Veteran's period of active military service.

In writing this opinion, the VA examiner should note that, in its July 2012 Remand, the Board requested that an examiner "address the Veteran's contention that the type of hepatitis that he has is more prevalent in Asia than the United States (specifically, the examiner should
comment on whether there are different types of hepatitis C and, if so, whether the Veteran had the type of hepatitis C that is reportedly more prevalent in Asia than the United States)." In writing the opinion, the VA examiner must comply with the Board's July 2012 directive. In doing so, the VA examiner should note that, in a March 2014 written statement, the Veteran wrote that Dr. Jorge Cavazos, while performing an endoscopy, told him that the hepatitis disorder he was experiencing was the type found in Asia.

The bases for the opinion provided should be explained in detail. If the examiner determines that an opinion cannot be rendered without an examination, the Veteran should be scheduled for an appropriate examination. If an opinion cannot be given without resorting to speculation the examiner should so state and explain why such an opinion cannot be made.

2. Ask the March 2010 VA genitourinary examiner or an appropriate physician to supplement his report and specifically address the following questions:

A. Did the pathology, symptoms, and signs of the Veteran's Hepatitis C cause the Veteran to develop erectile dysfunction?

B. Did the pathology, symptoms and signs of the Veteran Hepatitis C aggravate the Veteran's erectile dysfunction in any way?

The bases for the opinion provided should be explained in detail. If the examiner determines that an opinion cannot be rendered without an examination, the Veteran should be scheduled for an appropriate examination. If an opinion cannot be given without resorting to speculation the examiner should so state and explain why such an opinion cannot be made.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

